Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the vehicle-mounted garbage bin cleaning system as recited in any of claims 1, 9, or 17.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art references, Gingras (US 2010/0170537), Wiley et al. (US 2012/0125364), or Torrey (US 3,372,875), to have the claimed vehicle-mounted garbage bin washing systems.  In contrast to the claimed invention, Gingras discloses a waste container washing vehicle including a washing compartment (22), a carriage (26) and guide rail (28), a rotary set of water nozzles (70), a grey water reservoir (34), a clean water reservoir (32), and a double action pump (38) driven by a hydraulic fluid pump (100) driven by a diesel engine (36).  In contrast to the claimed invention, Wiley discloses an automated receptacle cleaning apparatus and method having a shroud (90), wands or sprayers (40), and an arm (80) to lift and invert receptacles (100).  In contrast to the claimed invention, Torrey discloses a refuse collection vehicle with a hydraulically powered supply system which pumps cleaning fluid between a supply vessel and a nozzle (abstract) and having a drive shaft (Figure 4: 72) which is connected to a power take-off of the vehicle’s power train and is connected via a gear coupling (73) to a pump (24) and motor compressor unit (75).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711